 



Exhibit 10.1

RESTRICTED STOCK AGREEMENT (EMPLOYEE)
Pursuant to the JLG Industries, Inc.
Long Term Incentive Plan

     THIS AGREEMENT made as of this ___day of ___, 20___, by and between JLG
Industries, Inc., a Pennsylvania corporation (the “Company”) and ___(“Grantee”).

     WITNESSETH, that:

     WHEREAS, the Company has duly adopted the JLG Industries, Inc. Long Term
Incentive Plan, a copy of which as presently in effect is on file with the
Company (the “Plan”); and

     WHEREAS, the Committee, pursuant to authority vested in it by the Board of
Directors and by the Plan, has approved the granting to the Grantee of an award
of Restricted Shares (the “Award”), upon the terms and subject to the conditions
hereinafter set forth, and the Company desires by this instrument to grant said
Award and to specify the terms and conditions thereof.

     NOW, THEREFORE, it is hereby covenanted and agreed by and between the
Company and the Grantee as follows (capitalized terms used but not defined
herein shall have the same meanings as set forth in the Plan):

     Section 1. Grant of Award. Pursuant to the Plan, the Company hereby awards
to the Grantee ___Shares of the Company’s capital stock (the “Award Shares”).
The Award Shares shall be Restricted Shares subject to all the terms and
conditions in the Plan and hereinafter set forth.

     Section 2. Transfer Restrictions. None of the Award Shares shall be sold,
assigned, conveyed, transferred, pledged, hypothecated or otherwise disposed of,
voluntarily or involuntarily, by the Grantee other than pursuant to the terms of
this Agreement.

     Section 3. Release of Restrictions.

[use the following sections (a) through (e) for price-based vesting with 5-year
cliff vesting]

          (a) The restrictions set forth in Section 2 above with respect to
Award Shares, to the extent not previously forfeited to the Company, shall lapse
(i) with respect to 50% thereof, upon the first day immediately following the
first period (A) that begins more than six months from the date of this
Agreement and (B) of 20 consecutive Trading Days (defined below) for which the
average closing price of the Company’s Shares on the New York Stock Exchange for
such 20 consecutive Trading Days equals or exceeds [___] Dollars ([$___])
[Insert amount equal to 75% increase over share price on date of grant] and
(ii) with respect to the remaining 50% thereof, upon the first day immediately
following the first period (A) that begins more than six months from the date of
this Agreement and (B) of 20 consecutive Trading Days for which

1



--------------------------------------------------------------------------------



 



the average closing price of the Company’s Shares on the New York Stock Exchange
for such 20 consecutive Trading Days equals or exceeds [___] Dollars ([$___])
[Insert amount equal to 100% increase over share price on date of grant]. (Such
Share prices of as set forth herein are defined as the “Accelerated Vesting
Prices”.)

          (b) The restrictions set forth in Section 2 above, to the extent they
have not lapsed in accordance with subsection (a) of this Section 3 and to the
extent not related to Shares which previously have been forfeited to the
Company, shall lapse on the fifth anniversary of the date of this Agreement,
provided that the Grantee has remained in continuous employment with the Company
throughout such period.

          (c) The restrictions set forth in Section 2 above with respect to the
Award Shares, to the extent they have not lapsed in accordance with subsections
(a) and (b) of this Section 3 and to the extent not related to Shares which
previously have been forfeited to the Company, shall lapse on the first to occur
of (each a “Vesting Event”): (i) the date of the Grantee’s death or Disability,
provided that the Grantee has remained in continuous employment with the Company
between the date of this Agreement and such date, (ii) the date on which the
Company obtains actual knowledge that a Change in Control has occurred, or
(iii) an action by the Committee, in its sole discretion, terminating such
restrictions.

          (d) Notwithstanding any other provision of this Section 3, if the
Grantee is an “officer” of the Company (as such term is defined in Rule 16a-1(f)
promulgated by the U.S. Securities and Exchange Commission) as of or within six
months prior to any Vesting Event, and such Vesting Event shall occur prior to
the expiration of six months after the date of this Agreement, lapse of the
restrictions set forth in Section 2 shall be postponed until expiration of such
six-month period.

          (e) “Trading Days” shall mean days on which Shares are traded on the
New York Stock Exchange.

[use the following sections (a) through (c) for 5-year cliff vesting]

          (a) The restrictions set forth in Section 2 above, with respect to
Award Shares not previously forfeited to the Company, shall lapse on the fifth
anniversary date of the date of this Agreement, provided that the Grantee has
remained in continuous employment with the Company throughout such period.

          (b) The restrictions set forth in Section 2 above with respect to the
Award Shares, to the extent they have not lapsed in accordance with subsection
(a) of this Section 3 and to the extent not related to Shares which previously
have been forfeited to the Company, shall lapse on the first to occur of (each a
“Vesting Event”): (i) the date of the Grantee’s death or Disability, provided
that the Grantee has remained in continuous employment with the Company between
the date of this Agreement and such date, (ii) the date on which the Company
obtains actual knowledge that a Change in Control has occurred, or (iii) an
action by the Committee, in its sole discretion, terminating such restrictions.

2



--------------------------------------------------------------------------------



 



          (c) Notwithstanding any other provision of this Section 3, if the
Grantee is an “officer” of the Company (as such term is defined in Rule 16a-1(f)
promulgated by the U.S. Securities and Exchange Commission) as of or within six
months prior to any Vesting Event, and such Vesting Event shall occur prior to
the expiration of six months after the date of this Agreement, lapse of the
restrictions set forth in Section 2 shall be postponed until expiration of such
six-month period.

[use the following sections (a) through (c) for ratable three year annual
vesting]

          (a) The restrictions set forth in Section 2 above shall lapse on the
[___] anniversary date of the Date of Award with respect to one-third of the
Award Shares (rounded to the nearest whole number of Award Shares), on the [___]
anniversary date of the Date of Award with respect to one-third of the Award
Shares (rounded to the nearest whole number of Award Shares) and on the [___]
anniversary of the Date of Award with respect to the remaining Award Shares.

          (b) The restrictions set forth in Section 2 above with respect to the
Award Shares, to the extent they have not lapsed in accordance with subsection
(a) of this Section 3 and to the extent not related to Shares which previously
have been forfeited to the Company, shall lapse on the first to occur of (each a
“Vesting Event”): (i) the date of the Grantee’s death or Disability, provided
that the Grantee has remained in continuous employment with the Company between
the date of this Agreement and such date, (ii) the date on which the Company
obtains actual knowledge that a Change in Control has occurred, or (iii) an
action by the Committee, in its sole discretion, terminating such restrictions.

          (c) Notwithstanding any other provision of this Section 3, if the
Grantee is an “officer” of the Company (as such term is defined in Rule 16a-1(f)
promulgated by the U.S. Securities and Exchange Commission) as of or within six
months prior to any Vesting Event, and such Vesting Event shall occur prior to
the expiration of six months after the date of this Agreement, lapse of the
restrictions set forth in Section 2 shall be postponed until expiration of such
six-month period.

     [use the following sections (a) through (c) (and (d) and (e), if
applicable) for performance-based restricted shares]

          (a) The restrictions set forth in Section 2 above shall lapse on the
date that the Committee certifies in writing, in accordance with the Plan, that
the pre-established performance target(s) stated in subparagraph (b) have been
met with respect to the performance period stated in subparagraph (c). If the
Committee determines that the performance target(s) stated in subparagraph
(b) have not been achieved, or have not been fully achieved, then any Award
Shares for which the restrictions do not lapse shall be deemed immediately
forfeited as of the end of the performance period stated in subparagraph (c).

          (b) The performance target(s) for this Award shall be:

3



--------------------------------------------------------------------------------



 



    [Set forth target and criteria. If target will provide for partial lapse
because of partial achievement of targets, set forth here. Plan’s allowed
performance criteria: (i) increase in net sales; (ii) pretax income before
allocation of corporate overhead and/or bonus; (iii) budget; (iv) earnings per
share; (v) net income; (vi) attainment of division, group or corporate financial
goals; (vii) return on stockholders’ equity; (viii) return on assets; (ix)
attainment of strategic and operational initiatives; (x) appreciation in or
maintenance of the price of the common stock or any other publicly-traded
securities of the Company; (xi) increase in market share; (xii) gross profits;
(xiii) earnings before interest and taxes; (xiv) earnings before interest,
taxes, depreciation and amortization; (xv) economic value-added models;
(xvi) comparisons with various stock market indices; (xvii) comparisons with
performance metrics of peer companies; or (xviii) reductions in costs.]

          (c) The performance period for this Award shall be the period
commencing on ___, 20___and ending on ___, 20___.

[if providing for additional vesting on death, disability, and change in
control, add the following sections (d) and (e)]

          (d) The restrictions set forth in Section 2 above with respect to the
Award Shares, to the extent they have not lapsed in accordance with subsection
(a) and (b) of this Section 3 and to the extent not related to Shares which
previously have been forfeited to the Company, shall lapse on the first to occur
of (each a “Vesting Event”): (i) the date of the Grantee’s death or Disability,
provided that the Grantee has remained in continuous employment with the Company
between the date of this Agreement and such date, or (ii) the date on which the
Company obtains actual knowledge that a Change in Control has occurred.

          (e) Notwithstanding any other provision of this Section 3, if the
Grantee is an “officer” of the Company (as such term is defined in Rule 16a-1(f)
promulgated by the U.S. Securities and Exchange Commission) as of or within six
months prior to any Vesting Event, and such Vesting Event shall occur prior to
the expiration of six months after the date of this Agreement, lapse of the
restrictions set forth in Section 2 shall be postponed until expiration of such
six-month period.

[add the following subparagraph if providing for vesting upon retirement in
addition to death and disability]

          (_) In addition to the Vesting Events listed above, the restrictions
set forth in Section 2 above with respect to the Award Shares, to the extent
they have not lapsed in accordance with the preceding subparagraphs of this
Section 3 and to the extent not related to Shares which previously have been
forfeited to the Company, shall lapse on the date of the Grantee’s retirement
provided that the Grantee has remained in continuous employment with the Company
between the date of this Agreement and such date[; but only if such retirement
does

4



--------------------------------------------------------------------------------



 



not occur before [e.g., specific date, first anniversary of the date of this
agreement, attainment of age __] (and the date of such lapse shall also be
considered a “Vesting Event”). For this purpose, the Grantee shall be deemed to
have retired if the Grantee terminates employment with the Company after
becoming eligible for normal or early retirement under the JLG Industries, Inc.
Employees’ Retirement Savings Plan.

     Section 4. Forfeiture. The Award Shares shall be forfeited to the Company
upon the termination of Grantee’s employment with the Company and its
Subsidiaries for any reason prior to the date the restrictions lapse as provided
in Section 3 above.

Section 5. Tender Offer/Merger.

     (a) Notwithstanding anything contained herein to the contrary, Award Shares
(i) may be tendered in response to a tender offer for or a request or invitation
to tenders of greater than 50% of the Company’s outstanding Shares or (ii) may
be surrendered in a merger, consolidation or share exchange involving the
Company; provided, in each case, that the securities or other consideration
received in exchange therefor shall thereafter be subject to the restrictions
and conditions set forth herein.

     (b) In the event of any change in the outstanding Shares resulting from a
subdivision or consolidation of Shares, whether through reorganization,
recapitalization, share split, reverse share split, share distribution or
combination of shares or the payment of a share dividend, the Award Shares shall
be treated in the same manner in such transaction as other outstanding Shares,
except as may be otherwise provided by the Board of Directors. Any Shares or
other securities received by the Grantee with respect to the Award Shares in any
such transaction shall be subject to the restrictions and conditions set forth
herein. Also in such event, the Committee shall adjust the Accelerated Vesting
Prices in such manner as the Committee deems equitable in its absolute
discretion to preserve the purpose and intent of Section 3(a) hereof, [use if
price-based vesting provisions apply].

Section 6. Restrictive Legend; Escrow of Share Certificates.

     (a) Award Shares shall be evidenced by one or more Share certificates
registered in the name of the Grantee which shall bear the following restrictive
legend, in addition to such other legends (if any) as the Company may deem
necessary of desirable under any applicable law:

“Restricted Shares”



    The shares represented by this certificate are subject to the restrictions
and other conditions contained in the JLG Industries, Inc. Long Term Incentive
Plan and the Restricted Stock Agreement dated _________, between JLG Industries,
Inc. and the person named on this certificate, including but not limited to
restrictions on the sale, encumbrance or transfer of the shares represented by
this certificate.

5



--------------------------------------------------------------------------------



 



          (b) The Grantee shall execute and deliver to the Secretary of the
Company (the “Escrow Holder”) a stock power designating the Company as the
transferee of an unspecified number of Shares, which stock power may be
completed by the Escrow Holder as specified herein. The Grantee and the Company
each waive any requirement that the signature of the Grantee on the stock power
be guaranteed. Upon receipt of a copy of this Agreement and the stock power,
each signed by the Grantee, the Escrow Holder shall promptly notify the proper
officers of the Company who shall cause one or more share certificates
evidencing the Award Shares to be deposited with the Escrow Holder, to be held
in accordance with the terms of this Agreement.

          (c) The share certificates and associated stock powers delivered to
the Escrow Holder pursuant to subparagraph (b) of this Section 6 shall be held
in escrow until (i) receipt by the Escrow Holder of a certificate of the Company
certifying that restrictions set forth in Section 2 of this Agreement with
respect to some or all of the Award Shares have lapsed, or (ii) receipt by the
Escrow Holder of a certificate of the Company certifying that some or all of the
Award Shares have been forfeited to the Company pursuant to Section 4. Upon
receipt by the Escrow Holder of one of the foregoing certificates, the Escrow
Holder shall deliver to the Grantee or the Company, as appropriate, share
certificates representing all of the Award Shares to which the Grantee or the
Company, as applicable, is entitled due to lapse of restrictions under Section 3
of this Agreement or forfeiture under Section 4 of the Agreement. Subject to
Section 7 of this Agreement, share certificates delivered to the Grantee shall
be free of restrictive legends.

          (d) The Escrow Holder is hereby authorized by the Grantee to utilize
the stock power delivered by the Grantee to transfer all forfeited Award Shares
to the Company or to transfer to the Company or its designee Award Shares used
to satisfy the Grantee’s obligation under Section 8 of this Agreement. The
Grantee and the Company agree that the Escrow Holder shall not be liable to any
party to this Agreement for any actions or omissions relating to the escrow
created hereby unless the Escrow Holder is grossly negligent or engages in
willful misconduct with respect thereto.

     Section 7. Government Regulations. Notwithstanding anything contained
herein to the contrary, the Company’s obligation to issue Award Shares or
deliver certificates evidencing the Award Shares shall be subject to the
Company’s determination that such issuance or delivery will be in compliance
with all applicable laws, rules and regulations and the Company shall have
obtained all necessary approvals required by any governmental agencies, the New
York Stock Exchange or other national securities exchanges to effect the
registration or listing of the Award Shares.

Section 8. Withholding Taxes.

          (a) The Company shall have the right to require the Grantee to remit
to the Company, or to withhold from other amounts payable to the Grantee, as
compensation or otherwise (including dividends on Award Shares or delivery of
Award Shares upon lapse of restrictions hereunder), an amount sufficient to
satisfy all federal, state and local withholding tax requirements.

6



--------------------------------------------------------------------------------



 



          (b) In the event that the Grantee shall elect to recognize income with
respect to Award Shares in accordance with Section 83(b) of the Code, the
Grantee (i) shall furnish the Company with a completed and signed copy of such
election within ten days of its filing; and (ii) shall pay to the Company the
taxes which the Company is required to withhold as a result of such election, in
the amount and on such terms and conditions as the Committee may determine.

     Section 9. Captions. The description of headings of the sections of this
Agreement are for convenience only and shall not control or affect the meaning
or construction of any provision of this Agreement.

     Section 10. Rights as Shareholder. Except as limited by Section 2 hereof,
the Grantee shall be entitled to all of the rights of a shareholder with respect
to the Award Shares including the right to vote such Shares, to receive
dividends in cash or stock and other distributions payable with respect to such
Shares since the date hereof, and the right to receive shares in any
recapitalization of the Company. If the Grantee receives any additional shares
by reason of being a holder of the shares issued or transferred under this
Agreement, all the additional shares shall be Restricted Shares and subject to
the provisions of this Agreement and all certificates evidencing ownership of
the additional shares shall bear the legend described in Section 6.

     Section 11. Effect of Certain Transactions. The effects on the terms of any
Share evidenced hereby and on the rights and obligations of the Grantee and
Company hereunder of a merger, consolidation, reorganization, recapitalization
or otherwise, or any dividend on the Shares, payable in Shares, or stock split
or combination of Shares, shall be determined in the manner provided in
Sections 22 and 23 of the Plan.

     Section 12. No Effect on Employment. Nothing contained in this Agreement
shall confer upon the Grantee any right to remain an employee of the Company.
Nothing contained in this Agreement shall be deemed by implication or otherwise
to impose any limitation on any right of the Company or any Subsidiary to
terminate the Grantee’s employment at any time.

     Section 13. Notices. Any notice to be given hereunder by the Grantee shall
be either hand delivered to the office of the General Counsel of the Company,
sent by facsimile transmission to the attention of the General Counsel of the
Company at (240) 313-1807, or sent by mail or overnight delivery service
addressed to the Company for the attention of the General Counsel of the
Company, and any notice by the Company to the Grantee shall be hand delivered to
the Grantee or sent by mail or overnight delivery service addressed to the
Grantee at the address shown on the signature page hereof. Either party may, by
notice given to the other in accordance with the provisions of this Section,
change the address to which subsequent notices shall be sent.

     Section 14. Plan Controls. The Award Shares evidenced hereby have been
awarded pursuant to the Plan, and the Grantee hereby acknowledges receipt of a
copy of the Plan and agrees to be bound by all the terms and provisions thereof.
The Award Shares evidenced hereby are subject to all other terms and provisions
of the Plan, which are hereby incorporated into this Agreement by reference.
Subject to certain limitations set forth in Section 24 of the Plan, the Board of
Directors may at any time terminate, suspend, or modify the Plan,

7



--------------------------------------------------------------------------------



 



which such actions shall be binding upon the Grantee. In the event of any
conflict between the Plan and this Agreement, the terms of the Plan shall be
determinative. This Award and the Plan are intended to, and shall comply with
the requirements of, and shall be operated, administered, and interpreted in
accordance with, a good faith interpretation of Code Section 409A and
Section 885 of the American Jobs Creation Act of 2004 (the “AJCA”) to the extent
applicable. If any provision of this Award is inconsistent with the restrictions
imposed by Code Section 409A or the AJCA, that provision shall be deemed to be
amended to the extent necessary to bring it into compliance with Code
Section 409A and the AJCA.

     Section 15. Governing Law. This Agreement shall be governed by the laws of
Pennsylvania without regard to conflicts of laws, except to the extent that such
laws may be superseded by any federal law.

     Section 16. Counterparts. This Agreement may be executed in one or more
counterparts, all of which together shall constitute one and the same
instrument.

[Signatures Follow]

     IN WITNESS WHEREOF, JLG Industries, Inc. has caused this Agreement to be
executed in its corporate name and the Grantee has executed the same in evidence
of the Grantee’s acceptance hereof upon the terms and conditions herein set
forth, as of the day and year first above written.

                JLG INDUSTRIES, INC.


 
  By:    
 
       
 
      Authorized Officer

       
 
  GRANTEE:


 
 

--------------------------------------------------------------------------------

Grantee


 
  Address of Grantee:


 
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------


 
  (tel):


--------------------------------------------------------------------------------


 
  (fax):

 
   

8